Citation Nr: 1535480	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO. 14-19 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to December 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the course of the current appeal the Alabama Department of Veterans' Affairs submitted argument on behalf of the Veteran. However, the only power of attorney form of record is executed in favor of the American Legion, and the American Legion appeared as the representative during the June 2015 hearing. As such, for the purposes of this decision the American Legion is still the Veteran's appointed representative.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2015. A transcript of the hearing is associated with the Veterans Appeals Control and Locator System (VACOLS).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran's bilateral hearing loss is etiologically related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of service connection for bilateral hearing loss, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran has been diagnosed with bilateral hearing loss for VA purposes, most recently in a March 2015 private audiogram report. 38 C.F.R. § 3.385. As such, a current disability has been shown. 

Turning to the second element, the Veteran has stated that his hearing is impaired due to continuous small arms fire exposure during training in the United States and while serving in Germany at the end of World War II. While the Veteran's separation examination is of record, the Veteran's other service treatment records were destroyed in the 1973 fire at the National Personnel Records Center's (NPRC) facility in St. Louis, Missouri. As the records were destroyed, there is a heightened duty to consider carefully the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). In light of this heightened duty, and as the Veteran's reports of noise exposure are consistent with the nature of his service, the Board finds that in-service noise exposure has been shown. As such, the second element has been met.

Concerning the third element, the Veteran has stated that his hearing difficulties stem from his active duty service. In an additional lay statement, the Veteran's wife indicated that he has been hard of hearing since they met in 1952. Turning to the medical evidence, the Veteran's separation examination reflected normal hearing based on a whispered voice test. However, the May 2012 VA examiner specifically noted that such tests cannot detect unilateral hearing loss or high frequency hearing loss. As such, the Board finds that the whisper test results at separation are not representative of the Veteran's hearing loss at the time, and are not entitled to any probative weight.

The Veteran was provided with a VA examination in May 2012. The examiner indicated that it was less likely than not that the bilateral hearing loss was related to service as the examiner indicated the Veteran reported heavy noise exposure after service. However, during his hearing the Veteran indicated that this was a misinterpretation of his statements. He stated that he worked as a chemical analyst, and that while there was loud machinery at the plant in which he worked, it was confined to an area separate from the one in which he worked. Thus, while he was occasionally exposed to noise, he did not have continuous or heavy exposure. There is no evidence that this testimony is not credible, and it is consistent with other statements provided by the Veteran to his private audiologist concerning noise exposure after service. As such, it would appear that the May 2012 VA examiner's opinion is based on an inaccurate factual premise, and is therefore entitled to no probative weight. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Veteran has submitted two private medical opinions from his private audiologist. In both, the audiologist indicated that it was more likely than not that his bilateral hearing loss began in service, due to his continuous exposure to small arms fire. The audiologist further indicated that the Veteran reported minimal noise exposure post-service, which is consistent with the Veteran's own lay statements and testimony. There is no evidence that the private audiologist is not competent or credible, and therefore the opinions are entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). No other audiological treatment or testing is of record.

Based on the competent and credible evidence of record, the Board finds that the evidence shows that the Veteran's bilateral hearing loss is at least as likely as not related to his active duty service, and therefore the third element of service connection has been met. As all three elements have been met, service connection for bilateral hearing loss is warranted on a direct basis. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


